DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binns et al. (US PG Pub. No. 2011/0230800, Sept. 22, 2011) (herein “Binns”).
Regarding claim 13, Binns teaches a device for guided joint training comprising: a limb movement board (i.e., base plate made of two pieces, a proximal portion 1 and a distal portion 3, see para. [0080], and Figs. 1-2, and 7); a limb stabilizer (i.e., structure including restrictor arm 60 and actuator arm 68, see para. Figs. 1-2 and 7 below) connected to the board (i.e., connected to the proximal portion 1) and pivotally moveable along the board (i.e., movable in an arcuate manner about a pivot through 62,58,36, see Fig. 7 below and Fig. 8); a first blocker 22 (see para. [0080], where restrictor pins 22 restrict range of motion by impeding motion beyond the pins 22), the first blocker positioned on the board (i.e., coupled to proximal portion 1) to limit one of a plurality movement ranges of the limb stabilizer 60,68; a second blocker 22, positioned on the board 1; the limb stabilizer 60,68 being limited in pivotal motion in one direction by the 

    PNG
    media_image1.png
    533
    794
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    819
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    539
    577
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    541
    436
    media_image4.png
    Greyscale

Regarding claim 14, Binns teaches wherein the first blocker 22 is positionable to allow one of the one or more movement ranges to be one of 30 degrees, 45 degrees, 60 degrees, 90 degrees, 120 degrees, 135 degrees, 150 degrees, and 180 degrees (see paras. [0080],[0085], and Fig. 1, where restrictor pins 22 can be placed in any restrictor bore 24).  
Regarding claim 15, as broadly interpreted, Binns teaches further comprising a goniometer (i.e., angle markings on the proximal portion 1 of the board, such as illustrating 90, 60 or 30 degree as shown in Fig. 1 above) configured to measure a rotational angle of the limb stabilizer 60,68.  
Regarding claim 18, as broadly interpreted, Binns teaches wherein the limb stabilizer 60,68 comprises an upwardly extended portion 41 (i.e., handle, see Fig. 7 above) , the upwardly extended portion 41 movable in a direction towards the top surface of the board (i.e., movable left and right towards or away from the top surface of distal portion 3 of the board, as shown by arcuate movement arrows 66 in Fig. 7) to provide internal and external rotation for a shoulder of an arm being stabilized thereon.  
Regarding claim 19, Binns teaches a method of using the device for guided limb movement of claim 13 comprising the steps of: positioning an arm of the user on the limb 
Regarding claim 20, Binns teaches the step of moving the limb stabilizer 60,68 comprises a movement to achieve one of an internal shoulder rotation, external shoulder rotation, shoulder abduction, or shoulder adduction (see para. 0042).  
Regarding claim 21, Binns teaches wherein the board is connected on one edge to a table (see para. [0082], where the distal portion of the board 3 can be clamped to table via clamps 30,30’), the board extending away from the table.  
Regarding claim 22, Binns teaches wherein the angle of the top surface of the board with respect to a top surface of the table is adjustable (see Fig. 9, where the distal portion 3 of the board can be clamped along a plane of a table, and the proximal portion 1 of the board is adjustable relative to the table and the distal portion 3).  
Regarding claim 23, Binns teaches further comprising a dowel 41 (see para. [0102], and Figs. 2-7 above and Fig. 8)  attached to the limb stabilizer 60,68, a pushing or pulling of the dowel 41 causing a movement of the limb stabilizer 60,68.  
Regarding claim 24, Binns teaches a device for guided limb movement comprising: a limb movement board (i.e., base plate made of two pieces a proximal portion 1 and a distal portion 3, see para. [0080], and Figs. 1-2, and 7) comprising: a limb stabilizer (i.e., structure including restrictor arm60 and actuator arm 68, see para. Figs. 1-2 and 7 above) pivotally connected to the board (i.e., coupled to the proximal portion 1 of the board) and pivotable about a pivotal connection of the limb stabilizer to the board (i.e., movable in an arcuate manner about a pivot through 62,58,36, see Fig. 7 below and Fig. 8); and wherein the board is connected to a table (see para. [0082], where the distal portion of the board 3 can be clamped to table via clamps 30,30’), the board extending away from the table, and wherein an angle of a top surface of the board (i.e., where the angle of the top surface of the proximal portion 1 of the board) is 
Regarding claim 25, Binns teaches further comprising blocker 22 (see para. [0080], where restrictor pins 22 restrict range of motion by impeding motion beyond the pins 22, and Figs. 1-2 and 7 above) positioned on the board to limit one of a plurality movement ranges of the limb stabilizer 60,68.  
Regarding claim 26, Binns teaches wherein the limb stabilizer 60,68 comprises an upwardly extended portion 41, the upwardly extended portion 41 movable in a direction towards the top surface of the board (i.e., movable left and right towards or away from the top surface of distal portion 3 of the board, as shown by arcuate movement arrows 66 in Fig. 7) to provide internal and external rotation for a shoulder of an arm being stabilized thereon.  
Regarding claim 27, Binns teaches further comprising a dowel 41 (see para. [0102], and Figs. 2-7 above and Fig. 8)  attached to the limb stabilizer 60,68, a pushing or pulling of the dowel 41 causing a movement of the limb stabilizer 60,68.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US Pat. No. 4,944,508, July 31, 1990) in view of Borden (US Pat. No. 8,545,373, Oct. 1, 2013)
Collins and Borden were cited in the PTO-892 filed on 10/16/2020.


    PNG
    media_image5.png
    373
    432
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    532
    792
    media_image6.png
    Greyscale

Collins is silent in explicitly teaching wherein the table 1 comprises a shoulder blocker, the shoulder blocker positioned to hold a shoulder in a proper position in use.  
Borden, however, in an analogous art because it pertains to shoulder stretching and rehabilitation, teaches a device for guided limb movement having a pivotable limb stabilizer 30 and a shoulder blocker (i.e., strap 24, Fig. 7 below) positioned to hold a shoulder in a proper position in use to assist with securing the user’s upper arm from lifting off the table when performing a pivoting motion of the forearm about the elbow joint. (See Borden, col, 4, lines 42-66).

    PNG
    media_image7.png
    699
    481
    media_image7.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Collins by extending the length of the table 1, the table 1 including a shoulder blocker 24, as taught by Borden, in order to assist with securing the user’s upper arm from lifting off the table when performing a pivoting motion of the forearm. (See Borden, col, 4, lines 42-66).
Regarding claim 29, Collins teaches wherein the board 2 is connected to a table 1, the board 2 extending away from the table 1 (as shown in Fig. 3 above), and wherein an angle of a top surface of the board 2 is adjustable with respect to a top surface of the table 1 (via hinge 26 and bar 25, see Fig. 3 above and col. 2, lines 52-55).  
Regarding claim 30, as broadly interpreted, Collins teaches a blocker (i.e., anchor pin 12 and resistance band 13) positioned on the board 2 to limit one of a plurality movement ranges of the limb stabilizer 4 (i.e., where pin 12 and elastic band 13 can be coupled at one of a plurality of holes 15 to limit or provide resistance to a range of motion of the limb stabilizer 4).  
Regarding claim 31, as broadly interpreted, Collins teaches wherein the limb stabilizer 4 comprises an upwardly extended portion (i.e., lever support wheel/roller 11), the upwardly 
Regarding claim 32, as broadly interpreted, Collins teaches a dowel (i.e., handle 9) attached to the limb stabilizer 4, a pushing or pulling of the dowel 9 causing a movement of the limb stabilizer 4 (see Fig. 3 above, where pushing or pulling handle 9 causes rotational/pivoting of the forearm cradle 4). 5  
 
 
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art either alone or in combination teach or suggest the combination of all the limitations of independent claim 13, and further reciting wherein the board is connected on one edge to a table, the board extending away from the table, and wherein the table comprises a shoulder blocker, the shoulder blocker positioned to be above a shoulder of a user as recited in claim 16 or wherein the limb stabilizer is removably connected to the board by fitting of a shaft into one of a plurality of apertures on the board as recited in claim 17.  

Response to Arguments
Applicant’s arguments filed on 12/15/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/ANDREW S LO/Primary Examiner, Art Unit 3784